Citation Nr: 1800458	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for prostate cancer, status post-radial retropubic prostatectomy (prostate cancer), on an extraschedular basis. 


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a May 2015 decision, the Board denied the Veteran's claim for an increased disability rating in excess of 60 percent for prostate cancer on a schedular basis.  Thereafter, he filed a Motion for Reconsideration in September 2016.  See September 2016 Letter from the Veteran.  In a December 2016 decision, the Board denied the Motion for Reconsideration.  See 38 U.S.C. §§ 7103, 7104 (2012); 
38 C.F.R. § 20.1000 (2017).  As such, the Board's May 2015 decision is final with respect to the issue of an increased disability rating in excess of 60 percent for prostate cancer on a schedular basis is final and not presently before the Board.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100 (2017).


FINDING OF FACT

During the appeal period, the collective impact of the Veteran's prostate cancer as well as his related service-connected disabilities of erectile dysfunction and depressive disorder with post-traumatic stress disorder (depressive disorder) did not present an exceptional or unusual disability picture. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 60 percent for prostate cancer on an extraschedular basis have not been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. § 3.321(b) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an increased disability rating in excess of 60 percent for prostate cancer on an extraschedular basis.  See September 2016 Motion for Reconsideration.

In May 2015, the Board found the Veteran's assertions reasonably raised a claim for an increased disability rating in excess of 60 percent for prostate cancer on an extraschedular basis.  May 2015 Board Decision; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, the Board referred his claim to the Director, Compensation Service, for a decision in the first instance.  

In an August 2017 Administrative Review, the Director, Compensation Service, denied the claim.  Now, the Board may consider the claim on its merits.  See Thun, supra; see also Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

Ordinarily, disability ratings are based upon the average impairment of earning capacity resulting from the disability as delineated in the Schedule for Rating Disabilities.  38 C.F.R. §§ 3.321(a), 4.27.  However, to accord justice, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability(ies) will be awarded.  38 C.F.R. § 3.321(b).  For such an award, the case must present such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render the application of the schedular standards impractical.

To determine whether an exceptional or unusual disability picture is presented, the Court in Thun set out a three-pronged test.  Thun, supra.  The threshold consideration is whether the rating criteria reasonably describe a veteran's disability level and symptomatology.  If the rating criteria do not reasonably describe the veteran's disability level and symptomatology, then, the Board must determine whether his exceptional disability picture exhibits other related factors such as marked interference with employment or frequent hospitalization.  See Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  If such factors are present, then the case must be referred for extraschedular consideration to the Director, Compensation Services.

Given the procedural posture, only the first and second prongs of the Thun test are relevant in this instance. 

In engaging in this analysis, while the Board must consider the collective impact of a veteran's other service-connected disability(ies) insofar as it impacts the disability picture of the disability(ies) on appeal, the Board lacks jurisdiction to consider entitlement to an increased disability rating on an extraschedular basis rooted solely on a disability or combination of disabilities not in appellate status.  See Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016); cf. Johnson v. McDonald, 762 F.3d 1362, 1365 (2014). 

In this case, the only disability in appellate status is the Veteran's prostate cancer.  He is additionally service-connected for depressive disorder, secondary to his prostate cancer; erectile dysfunction, secondary to his prostate cancer; coronary artery disease; diabetes mellitus; peripheral neuropathy of the right and left lower extremities; bilateral hearing loss; and tinnitus.  See July 2016 Rating Decision Codesheet.  Therefore, to the extent the evidence demonstrates any of these service-connected disabilities contributed to the disability picture of his prostate cancer, the Board will consider it.

At its core, this is a claim for an increase in the disability rating assigned.  Therefore, the primary concern is the veteran's present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  
38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.321(b)(3), 3.400(o) (2017).   Accordingly, the relevant timeframe for consideration is from March 2010 to the present.  See March 2011 Statement in Support of Claim (the Veteran initiated an informal claim).
During the relevant time period, the Veteran has submitted several lay statements bearing on the impairment caused by his prostate cancer.  In assessing his lay statements, the Board acknowledges that he is competent to provide evidence regarding the lay observable symptoms of his prostate cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To the extent his lay statements touch on the lay observable symptoms of his prostate cancer, the Board finds they are competent. 

In a March 2012 letter, the Veteran generally asserted that his "health issues" have greatly affected his employment, which he may have to terminate in the very near future.  However, he did not specify how, if at all, his prostate cancer affected his employment.

Subsequently, in his August 2013 VA Form 9, the Veteran stated the urinary leakage due to his prostate cancer caused him to change his absorbent pads six to eight times per day and he had to void between two and three times per night.  As a result, he lost time at work.  Furthermore, his prostate cancer negatively impacted his overall quality of life.  

Then in an August 2016 letter, the Veteran averred that due to his prostate cancer he now has many other permanent residual issues.  Generally, his health was declining.  He experienced urine leakage and frequency.  He used between four and six absorbent pads per day.  He required monitoring for any renal dysfunction or other symptoms that may develop.  As another matter, his prostate cancer has caused him severe embarrassment, which he speculated would lead him to resign from his position as of January 2017, if not earlier.  Furthermore, he relayed that he is now receiving mental health counseling.  

Additionally, in the August 2016 letter, the Veteran asserted that his bilateral hearing loss, tinnitus, and peripheral neuropathy of his lower left and right extremities have increased in severity as well.  However, he did not explain how, if at all, these disabilities impacted the disability picture specific to his prostate cancer.  See Yancy, supra.  Moreover, there is no medical evidence of record demonstrating these disabilities impact the disability picture of his prostate cancer.  In view of the foregoing and the fact these service-connected disabilities are not in appellate status, the Board finds it is inappropriate to consider them.  See Yancy, supra.

Thus, the Board tailors its focus on the collective impact of his prostate cancer, depressive disorder, and erectile dysfunction. 

At the outset, while the Board is sympathetic to the impact theses service-connected disabilities have had on the Veteran's quality of life in general, the purpose of extraschedular consideration is not to extend compensation for impairment beyond earning capacity.  Rather, the purpose of extraschedular consideration is to ensure the disability rating assigned is in line with the resulting average impairment in earning capacity from the service-connected disability(ies) in question.  See 
38 C.F.R. § 3.321(b).

With this in mind, the Board first addresses the Veteran's prostate cancer. 

In this regard, the applicable DC is 7528.  38 C.F.R. § 4.115b.  Pursuant to the Note associated with DC 7528, when a veteran is no longer undergoing surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure; or if there has been no local reoccurrence or metastasis, the disability is to be rated on the residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  

A rating based on the diagnostic criteria for voiding dysfunction can be accomplished in one of three ways; for urine leakage, urinary frequency, or voiding obstruction.  38 C.F.R. § 4.115a.  The highest disability rating for any manifestation of a voiding dysfunction is 60 percent under the diagnostic criteria for urine leakage.  Here, the Veteran has been rated under the diagnostic criteria for urine leakage and assigned the maximum 60 percent disability rating effective March 1, 2006.  See December 2005 Rating Decision.

In terms of the Veteran's prostate cancer, he was last examined by the VA in June 2011.  See June 2011 Prostate Cancer VA Examination Report.  At that time, he reported nocturia once per night.  He wore a liner to bed, which was damp in the morning.  During the day he changed liners between four to five times depending on what type of activity he was engaged in and the stress he experienced.  For instance, he relayed that if he carried a tool at work, lifted, or turned he leaked urine.  He estimated that he leaked about a few ounces per day.  Following examination, the VA examiner concluded there was a significant occupational impact based on the symptoms described.

Thereafter, in his August 2013 VA Form 9, the Veteran described increased urine leakage, which caused him to change his absorbent pads six to eight times per day, as well as increased awakening to void between two and three times per night.
Later, in his August 2016 letter, the Veteran reiterated his prostate cancer caused urine leakage and frequency.  He used between four and six absorbent pads per day.  

Unlike at the 40 percent disability rating for urine leakage, which considers the changing of absorbent materials between two and four times per day, the 60 percent disability rating does not prescribe a range for the number of changes.  Rather, the 60 percent disability rating is applicable for any number of changes in excess of four times per day.

In his August 2013 VA Form 9, the Veteran simply asserted that he lost time at work due to his urine leakage.  He did not quantify the loss of time in terms of hours, days, weeks, etc.  Since the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability, his general contention is insufficient to paint an exceptional or unusual disability picture.  38 C.F.R. § 4.1.

While the Veteran's symptomatology includes urinary frequency, which is a distinct manifestation of his prostate cancer, it does not warrant separate consideration as it stems from the same residual disability; voiding dysfunction.  The Schedule for Rating Disabilities expressly directs voiding dysfunction to be rated under either urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).  Necessarily, the disability rating assigned under one of these subcategories contemplates the other manifestations in determining the most advantageous and appropriate disability rating for a veteran.  Thus, further consideration of the same manifestations of urinary frequency for purposes of extraschedular consideration would be tantamount to pyramiding.  See 38 C.F.R. § 4.14 (2017) (the evaluation of the same disability under various diagnoses it to be avoided).  

Even though the Board acknowledges the Veteran's statement in his August 2016 letter that he required monitoring for any renal dysfunction or other symptoms that may develop.  The Board notes there is no evidence of record of a current renal dysfunction or other symptoms aside from those mentioned above.  See June 2011 Diabetes Mellitus VA Examination Report.  As noted above, the Board is concerned with his present level of disability, not prospective level of disability.  See Francisco, supra; see also 38 C.F.R. § 4.1 (the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from the disability and its residual conditions).  Further, while he indicated his health was declining overall, he did not specify any other symptoms attributable to his prostate cancer.

Although the Board is cognizant of the June 2011 VA examiner's finding the symptoms described by the Veteran caused significant occupational impact, the Board finds the severity of the occupational impact is appropriately captured by the maximum 60 percent disability rating for voiding dysfunction under urine leakage.  As a result, the Board does not need to consider the second prong of the Thun test.  

Even assuming consideration of the second prong of the Thun test is warranted, as outlined above, there is no evidence of other related factors such as marked interference with employment or frequent periods of hospitalization that render the maximum 60 percent disability rating under voiding dysfunction impractical.

Next, the Board addresses the Veteran's service-connected erectile dysfunction.  

The Veteran has been assigned a non-compensable disability rating for his erectile dysfunction under DC 7522 effective October 15, 1998.  38 C.F.R. §§ 4.115b, 4.31.  Pursuant to 7522, there is only one compensable disability rating available; a 20 percent disability rating if there is loss of erectile power with penis deformity.  The loss of erectile power is recognized by the grant of service connection itself and is not assessed in terms of degrees or duration.  Thus, the non-compensable disability rating indicates there is no resulting impairment in earning capacity from the loss of erectile power alone.  

With respect to the Veteran's erectile dysfunction, a review of the claims file discloses his complaints have been centered on his inability to achieve an erection, climax, or ejaculate, which onset immediately after his prostectomy in 1998 and has persisted to the present.  See June 2011 Prostate Cancer VA Examination Report.  As a result, he has had no sex since his prostectomy.  See October 2011 VA Mental Health Consult.  Although in a January 2013 VA Preventative Medicine Outpatient Note documented his concern about a penile deformity, the treatment provider did not confirm whether there was in fact a penile deformity.  However, subsequent June 2014 VA Urology Consult recorded a normal penis upon physical examination.  He has not averred suffering for any other symptoms in this respect.  

Based on the above, the symptoms of the Veteran's erectile dysfunction are fully contemplated under DC 7522.  On that account, the Board does not need to consider the second prong of the Thun test.  

Lastly, the Board addresses the Veteran's service-connected depressive disorder.

The Veteran has been assigned a 50 percent disability rating for his depressive disorder under DC 9435 effective August 9, 2013, and a 30 percent disability rating prior that time.  

DC 9435 is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

During the appeal period, the Veteran has been examined by the VA twice in this regard; first in May 2011 and again in July 2016.  At the May 2011 VA examination, he relayed that he had a good relationship with his wife of 42 years.  However, his wife had recently begun complaining that he has become more irritable and short-tempered.  He reported having a good relationship with his three adult children.  He stated that he did not have friends other than some work/business associates.  When he socialized, it was primarily with his family, but he has begun to avoid engaging in activities with his wife, such as attending parties.  Instead, he spent most of his time working.  Other than working, he liked to spend time by himself in his yard.  While he denied any history of violent behavior, he did admit to having had passing thoughts of self-harming, but no intention of acting on it.

While a decade earlier, a November 2001 S.P.U. Hospital Treatment Record documented that the Veteran sought medical attention for brief one hour period of memory loss where he could not recall anything that occurred during that time, there is no evidence of subsequent treatment or hospitalization for psychiatric reasons.  In fact, he denied ever having been hospitalized for psychiatric reasons, receiving psychiatric treatment, or taking medication for psychiatric symptoms during the May 2011 VA examination.  

The VA examiner observed the Veteran was appropriately groomed.  He was cooperative and readily engaged in conversation, but his mood was depressed and his affect was constricted.  Even so, he demonstrated normal speech and his thought processes were coherent, organized, and intact with appropriate content.  He denied any suicidal or homicidal ideation.  Although his memory, concentration, abstraction, and judgment were generally intact; the VA examiner qualified that there was some minor impairment in delayed recalled and ability to abstract.  There was no evidence of impairments in impulse control or insight.

Following examination, the VA examiner indicated the Veteran's active symptoms at that time were depression; little interest in things that used to be enjoyable; passive suicidal ideation; feeling of helplessness and hopelessness; worry about what he will do once he retires; frequent irritability and very little patience; decreased energy, concentration, and appetite; inconsistent sleep, which resulted in an inability to sleep most nights.

In the end, the VA examiner concluded the Veteran's greatest impairments manifested in his personal life.  In terms of occupational impairment, the VA examiner determined his symptoms led to an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  

Five years later, the Veteran was afforded another VA examination.  See July 2016 Mental Disorders VA Examination Report.  During the July 2016 examination, he confirmed he was still married to his wife.  He reported that his home life has been stressful because his grandson and one of his adult children have been living with them.  He relayed that he has "clash[ed]" with his son, and could be short-tempered with his family. 

The Veteran continued to describe depressive symptoms to include, depressed mood; tearfulness; verbal irritability; negative ruminative thoughts; anxiety when things do not go as planned; forgetfulness; decreased appetite; and chronic sleep impairment due to racing thoughts regarding the future.  However he denied suicidal or homicidal ideation.  He continued to deny receiving treatment or taking medication for his psychiatric symptoms.  He did not begin seeking psychiatric treatment until after the July 2016 VA examination.  See August 2016 Letter from the Veteran.  

With respect to his employment, the Veteran stated that he hoped to retire in October that year citing hearing loss and vision problems as factors in this decision.  July 2016 Mental Disorders VA Examination Report.  Of importance, at no time during the examination did he describe any particular impact of his depressive disorder on his employment.  
The VA examiner found the Veteran's active psychiatric symptoms were depressed mood; anxiety; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including in work or a work-like setting. 

Ultimately, the VA examiner determined the Veteran's occupational and social impairment rose to the level of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Notably, strictly in terms of the occupational impairment, the VA examiner concluded his psychiatric symptoms had no significant impact on his capacity for productive employment.

Although the July 2016 VA examination established an increase in the severity of the Veteran's psychiatric symptoms since the May 2011 VA examination, the increase in severity was in the realm of social impairment.  

All the symptoms described by the Veteran during these VA examinations are explicitly contemplated in the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  

The only symptom not addressed by the VA examinations is the embarrassment the Veteran suffered due to his prostate cancer.  See August 2016 Letter from the Veteran.  While he did not recount what prompted him to seek psychiatric treatment in his August 2016 letter, he avowed that the symptoms of his prostate cancer have caused him severe embarrassment, which he believed would lead to his resignation at work.  

More specifically, the Veteran asserted the embarrassment he endured may cause him to resign by January 2017, if not earlier.  This statement is inconsistent with his report just a month prior during the July 2016 VA examination when he specifically named hearing loss and vision problems as factors in his decision to possibly retire in October that year.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  

Furthermore, the Veteran's August 2016 statement is inconsistent with his March 2012 letter.  Even as early as March 2012, he was asserting that due to the impairment caused by his "health issues" he may have to terminate his employment in the very near future.  See March 2012 Letter from the Veteran.  However, he failed to expound on the particular health issues and the resulting impairment.  Four years later, the evidence of record indicates that he continues to be employed.  Despite his claim in the August 2016 letter, there is no evidence to the contrary.

Given the inconsistencies in the Veteran's statements, the Board declines to accord his lay statements regarding the severity of his embarrassment any probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  This being the case, the Board finds his depressive disorder does not portray an exceptional or unusual disability picture.  On that basis, the Board is not required to discuss the second prong of the Thun test.

Even assuming the embarrassment relayed by the Veteran does establish an exceptional or unusual disability picture, in his August 2016 letter, the Veteran did not explain how his embarrassment manifested in terms of occupational impairment.  He simply speculated as to what he believed was the likely outcome.  Aside from his contention, there is no medical evidence of record assessing this symptom.  Consequently, there is no evidence of record indicating related factors such as marked interference with employment or frequent periods of hospitalization that would render the application of the regular schedular standards under the General Rating Formula for Mental Disorders impractical.  38 C.F.R. § 4.130.  

In considering the totality of the evidence, the Board finds the preponderance of the evidence does not present an exceptional or unusual disability picture as to render the application of the regular schedular standards impractical for the Veteran's prostate cancer.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

An increased disability rating in excess of 60 percent for prostate cancer on an extraschedular basis is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


